Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          DETAILED ACTION
Claims 1-20 are currently pending. 

                                                          Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-20 of U.S. Patent No.16/782,924 (patent publish pending), to Papasakellariou et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0250656 A1) in view of Fan et al. (US 2013/0301586 A1) and and further in view of Li et al. (US 2016/0165591 A1).
Regarding claim 1, Noh discloses a method for a user equipment (UE) (Fig. 1 discloses UE communicating with base station, UE (Fig. 13)  to provide a first hybrid automatic repeat request acknowledgment (HARQ-ACK) codebook, the method comprising (Paragraph 0053-0054): receiving a physical downlink control channel (PDCCH) in a second time unit (Paragraphs 0047-0048 discloses PDCCH carry a transmission format and a resource allocation of a downlink shared channel (DL-SCH), resource allocation information of an uplink shared channel (UL-SCH), paging information on a PCH, system information on a DL-SCH, a resource allocation of an higher layer control message such as a random access response transmitted via a PDSCH. The base station determines a PDCCH format according to a DCI (first DCI) to be transmitted to the UE), wherein the PDCCH provides a downlink control information (DCI) format, determining (Paragraphs 0048-0049 discloses the PDCCHs are transmitted on one or an aggregation of a plurality of consecutive control channel elements (CCE).  The CCE is a logical allocation unit used to provide a coding rate according to the state of a wireless channel.  The CCD corresponds to a plurality of resource element groups.  The format of the PDCCH and an available number of bits of the PDCCH are determined according to an associative relation between the number of the CCEs and a coding rate provided by the CCEs. Paragraphs 0096-0098 discloses the mechanism of DCI format for a transmission block corresponding to shared channel transmission).
Noh does not disclose the mechanism of following limitations a request to provide a HARQ-ACK codebook based on a value of a first field of the DCI format, and a first time unit of a scheduled transmission for a first physical uplink control channel (PUCCH) with the first HARQ-ACK codebook based on a value of a second field of the DCI format, and transmitting a second PUCCH with the first HARQ-ACK codebook in a third time unit.
In an analogous art, Fan discloses a request to provide a HARQ-ACK codebook based on a value of a first field of the DCI format  (Paragraph 0064, Table 34-35 discloses the number D of subframes is determined by an HARQ relationship. The subframes are ordered as shown in Table 35. Further paragraphs 0223-0226 discloses the mechanism of first and second value associated with HARQ-ACK as map the two groups of acknowledgement information bits to feedback information bits of the downlink subframes to obtain acknowledgement information of the downlink subframe. The base station obtains acknowledgement information of each scheduled downlink subframe. For example, the acknowledgement information of a subframe of DAI=1 is a(0) and a(1). (values 0 and 1) According to the values of a(0) and a(1), the base station learns the reception of data transmitted on the downlink subframe of DAI=1 on a user side) 
 and a first time unit (time unit are more discussed in Li, cited below) of a scheduled transmission for a first physical uplink control channel (PUCCH) with the first HARQ-ACK codebook based on a value of a second field of the DCI format (Figs. 2 and 3A discloses encode the divided two groups of acknowledgement information bits to obtain two groups of codeword bits, respectively, and generate, from the two groups of codeword bits obtained by the encoding, total codeword bits to be transmitted. Further determining the number D of downlink subframes according to the number of downlink subframes associated with a hybrid automatic repeat request time sequence; or determining the number D of downlink subframes according to a value of a downlink assignment index DAI field in downlink control information DCI for controlling physical uplink shared channel PUSCH transmission)
 and transmitting a second PUCCH with the first HARQ-ACK codebook in a third time unit (Paragraph 0064 disclose determining the number D of downlink subframes according to the number of downlink subframes associated with a hybrid automatic repeat request HARQ time sequence; or determining the number D of downlink subframes according to a value of a downlink assignment index DAI field in downlink control information DCI for controlling physical uplink shared channel PUSCH transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Fan to the system of Noh to provide a method and an apparatus for encoding and processing acknowledgement information, including a method and an apparatus for encoding acknowledgement information, and a method and an apparatus for processing acknowledgement information (Abstract, Fan).
The combination of Noh and Fan don’t disclose the mechanism of claims 5, 12 and 18. In an analogous art, Li discloses  a first time unit of a scheduled transmission (Paragraph 0112-0116 discloses in the first uplink subframe, a first PUCCH resource region according to HARQ timing of the first uplink-downlink configuration, where the first PUCCH resource region is a resource region reserved for HARQ feedback information for the first downlink subframe set) and transmission of a second PUCCH in a third time unit (Paragraph 0112-0116 discloses in the first uplink subframe, a first PUCCH resource region according to HARQ timing of the first uplink-downlink configuration, where the first PUCCH resource region is a resource region reserved for HARQ feedback information for the first downlink subframe set. Further paragraph 0108 disclose different HARQ timing is defined for different uplink-downlink configurations, for some downlink subframes, same HARQ timing still exists in two uplink-downlink configurations). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the modified system of Noh and Fan to provide resource assignment method and a device, which can implement assignment of a PUCCH resource region to later-released UE in a system compatible with two types of UEs (Summary, 0006). 

Regarding claims 8 and 15. Claim 8 comprises substantially similar limitations as claimed above in claim 1, claimed as a UE to perform the steps of claim 1. Similarly, claim 15 comprises substantially similar limitations as claimed above in claim 1, as base station to perform the steps as transmitted/receive to/from the UE.
Regarding claims 2, 9 and 16, Noh discloses wherein the first field includes one bit (Table 34-35 discloses the number D of subframes is determined by an HARQ relationship. The subframes are ordered as shown in Table 35. Further paragraphs 0223-0226 discloses the mechanism of first and second value associated with HARQ-ACK as map the two groups of acknowledgement information bits to feedback information bits of the downlink subframes to obtain acknowledgement information of the downlink subframe. The base station obtains acknowledgement information of each scheduled downlink subframe. For example, the acknowledgement information of a subframe of DAI=1 is a(0) and a(1). (values 0 and 1) According to the values of a(0) and a(1), the base station learns the reception of data transmitted on the downlink subframe of DAI=1 on a user side).

Regarding claims 3, 10 and 17, Noh discloses wherein functionality of the second field depends on whether the DCI format schedules a physical downlink shared channel (PDSCH) transmission (Paragraphs 0054-0055, 0096 discloses DCI format 0 for a transmission block corresponding to PUSCH transmission.  The DCI format is transmitted in a PDCCH.  The cyclic shift field may have a length of 3 bits. One of ordinary skill in the art knows that each DCI format (one or more than one DCI’s associated with TB and a HARQ field).

Regarding claims 4, 11 and 18, Noh discloses wherein: the DCI format does not schedule transmission of a physical downlink shared channel (PDSCH) when the first field indicates the request to provide a HARQ-ACK codebook Paragraphs 0047-0048 discloses PDCCH carry a transmission format and a resource allocation of a downlink shared channel (DL-SCH), resource allocation information of an uplink shared channel (UL-SCH), paging information on a PCH, system information on a DL-SCH, a resource allocation of an higher layer control message such as a random access response transmitted via a PDSCH. The base station determines a PDCCH format according to a DCI (first DCI) to be transmitted to the UE), and the DCI format schedules transmission of the PDSCH when the first field does not indicate the request to provide a HARQ-ACK codebook (Paragraphs 0048-0049 discloses the PDCCHs are transmitted on one or an aggregation of a plurality of consecutive control channel elements (CCE).  The CCE is a logical allocation unit used to provide a coding rate according to the state of a wireless channel.  The CCD corresponds to a plurality of resource element groups.  The format of the PDCCH and an available number of bits of the PDCCH are determined according to an associative relation between the number of the CCEs and a coding rate provided by the CCEs. Paragraphs 0096-0098 discloses the mechanism of DCI format for a transmission block corresponding to shared channel transmission).

Regarding claims 5 and 12, Noh does not disclose the mechanism of claims 5 and 12. In an analogous art, Fan discloses determining a second HARQ-ACK codebook; and transmitting the second PUCCH with the second HARQ-ACK codebook, wherein the first and second HARQ-ACK codebooks are jointly coded (Paragraphs 0060, 0137 disclose encode the divided two groups of acknowledgement information bits to obtain two groups of codeword bits, respectively, and generate, from the two groups of codeword bits obtained by the encoding, total codeword bits to be transmitted).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Fan to the system of Noh to provide a method and an apparatus for encoding and processing acknowledgement information, including a method and an apparatus for encoding acknowledgement information, and a method and an apparatus for processing acknowledgement information (Abstract, Fan).
Regarding claim 19, Noh does not disclose the mechanism of claim 19. In an analogous art, Fan discloses wherein: the transceiver is further configured to receive the second PUCCH with a second HARQ- ACK codebook, and the first and second HARQ-ACK codebooks are jointly coded (Paragraphs 0060, 0137 disclose encode the divided two groups of acknowledgement information bits to obtain two groups of codeword bits, respectively, and generate, from the two groups of codeword bits obtained by the encoding, total codeword bits to be transmitted).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Fan to the system of Noh to provide a method and an apparatus for encoding and processing acknowledgement information, including a method and an apparatus for encoding acknowledgement information, and a method and an apparatus for processing acknowledgement information (Abstract, Fan).

Regarding claim 20, the combination of Noh and Fan don’t disclose the mechanism of claim 20. 
In an analogous art, Li discloses wherein the transceiver is further configured to receive the first PUCCH in the first time unit (Paragraph 0112-0116 discloses in the first uplink subframe, a first PUCCH resource region according to HARQ timing of the first uplink-downlink configuration, where the first PUCCH resource region is a resource region reserved for HARQ feedback information for the first downlink subframe set). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the modified system of Noh and Fan to provide resource assignment method and a device, which can implement assignment of a PUCCH resource region to later-released UE in a system compatible with two types of UEs (Summary, 0006). 

Regarding claims 7 and 14, the combination of Noh and Fan don’t disclose the mechanism of claims 7 and 14. 
In an analogous art, Li discloses  transmitting the first PUCCH in the first time unit (Paragraph 0112-0116 discloses in the first uplink subframe, a first PUCCH resource region according to HARQ timing of the first uplink-downlink configuration, where the first PUCCH resource region is a resource region reserved for HARQ feedback information for the first downlink subframe set). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the modified system of Noh and Fan to provide resource assignment method and a device, which can implement assignment of a 
PUCCH resource region to later-released UE in a system compatible with two types of UEs (Summary, 0006). 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. in view of Fan et al. and further in view of Li et al. and further in view of Ostergaard et al. (US 2014/0198701 A1).
Regarding claims 6 and 13, the combination of Noh, Fan and Li don’t disclose the mechanism of claims 6 and 13. 
In an analogous art, Ostergaard discloses dropping the first PUCCH transmission in the first time unit. (Paragraph 0108 discloses UE stop sending CQI/PMI/PTI on PUCCH based on active timer condition indication). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ostergaard to the modified system of Noh and Fan to provide a method in a user equipment for deciding whether or not to send an uplink transmission (ie.  Channel State Information, CSI, and/or Sounding Reference Signal, SRS) to a radio access network node (Node B) is provided.  The user equipment and radio access network node (Node B) are comprised in a communications network (Abstract, Ostergaard).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xiong et al. (US 2018/0152923 A1) discloses  an Evolved Node-B (eNB) can provide configuration information for the PDCCH design in Radio Resource Control (RRC) signaling to a user equipment (UE), or through use of a Master Information Block (MIB) or System Information Block (SIB) (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/
Primary Examiner, Art Unit 2413